Citation Nr: 0116361	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-18 855 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for residuals of frozen 
feet.  

4.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1945. 

The current appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to service 
connection for heart disease, hearing loss, and residuals of 
frozen feet.  The RO also increased the evaluation for 
anxiety reaction from 10 to 30 percent disabling, effective 
November 4, 1998, date of reopened claim.  

In a statement received in November 1998, the veteran raised 
the issue of service connection for a right knee disorder.  A 
review of the record shows that the RO previously denied 
entitlement to service connection for a right knee disorder.  
As the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disorder has been neither 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.

During his April 2001 hearing before the undersigned the 
veteran raised a claim of entitlement to service connection 
for tinnitus.  This issue has been neither procedurally 
prepared nor certified for appellate review, and is referred 
to the RO for initial consideration and appropriate action.  
Godfrey supra. 


The issues of entitlement to service connection for residuals 
of frozen feet and an evaluation in excess of 30 percent for 
anxiety reaction are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  A hearing loss is not shown by the evidentiary record. 

2.  Heart disease was not shown in active service, or for 
many years thereafter, and was not disabling to a compensable 
degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record linking the post service reported heart disease to 
service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may service connection be presumed for organic 
disease of the nervous system.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).

2.  Heart disease was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's July 1943 enlistment examination report shows 
whispered-voice hearing was 20/20 bilaterally.  His 
cardiovascular examination was reported as normal.  The 
November 1945 separation examination report shows whispered 
voice hearing was 15/15.  The cardiovascular examination was 
normal.  An electrocardiogram was reported as normal. 

A June 1948 VA examination report shows no evidence of 
hearing loss or heart disease reported.  

Associated with the claims file is a private medical record 
dated in August 1948 that shows a diagnosis of enlarged 
heart.  X-rays were not provided.

A December 1948 VA examination report shows the 
cardiovascular system was reported as normal.  An 
electrocardiographic report was normal.  X-rays of the chest 
showed no evidence of cardiac disease.  

A VA examination conducted in May 1954 revealed no evidence 
of hearing loss or heart disease.  

A June 1956 VA general medical examination of the 
cardiovascular system was noted to be normal.  Blood pressure 
readings were 130/94, 134/76, 128/94, 140/88, and 140/90.

Associated with the claims file are VA outpatient treatment 
records dated from August 1979 to August 1982.  The records 
show treatment for various medical conditions including 
hypertension in 1979 and chest tightness in 1980.  In 1982 he 
was reported as receiving treatment for heart disease.  

Associated with the claims file are private medical records 
dated in June 1998 that show treatment for hypertension.   

Associated with the claims file are VA outpatient treatment 
records dated from October 1998 to March 1999.  The records 
reflect treatment for a number of medical conditions 
including hypertension.  In October 1998 and January 1999, 
the veteran complained of decreased hearing in his left hear.  
A diagnosis of hearing loss was not provided, rather cerumen 
buildup, bilaterally was noted on examination.  A history of 
open heart surgery in 1993 with five coronary artery bypass 
grafts was recorded.  Coronary artery disease was diagnosed. 

During his hearing before the undersigned, the veteran stated 
that he was diagnosed with hypertension in the 1970s or 
1980s.  He stated that he developed hearing problems during 
service but did not receive any tests or treatment.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2000).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2000).

If not shown in service, service connection may be granted 
for cardiovascular disease and/or organic diseases of the 
nervous system if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).


For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).



The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.

As set forth above, the new law revises the former 38 
U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  




In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claims for adjudication by the RO under the new law would 
only serve to further delay resolution of his claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Analysis

I.  Entitlement to service connection for hearing loss.

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  As there is no post-
service evidence of record showing hearing loss, including 
within one year of discharge, the claim of entitlement to 
service connection for hearing loss is not entitled to 
presumptive service connection.

In the instant case, the service medical records are negative 
for complaints, treatment, or diagnosis of hearing loss.  The 
record shows that the veteran complained of decreased hearing 
in his left ear in 1998, however no diagnosis was provided.  

The Board must deny the claim of entitlement to service 
connection for hearing loss based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of hearing loss linked to active service on the 
basis of competent medical evidence.  

As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability. 
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).  There is no 
such evidence in this case. 

The veteran's own statements that he has hearing loss related 
to his period of service is not competent evidence in this 
case.  While a lay person is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has hearing loss linked to his service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Consequently, the medical evidence of record fails to show 
that the veteran has hearing loss.  If the evidence of record 
cannot show a present disability, there can be no valid claim 
for compensation.  See Brammer, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to service connection for heart disease.

The Board reiterates the basic requirements for prevailing on 
a claim for service connection: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed inservice injury or disease and a current 
disability.  See Hickson, supra.

Here, the veteran has adequately provided evidence that he is 
suffering from a current disability insofar as the medical 
evidence of record sufficiently establishes multiple 
diagnoses of heart disease; however, he failed to provide 
medical evidence of a nexus between heart disease and 
service.  

Essentially, there are no documented medical opinions or 
other competent evidence of record linking the veteran's post 
service reported cardiovascular disease consisting of 
hypertension and coronary artery disease to service.  
Hickson, supra.

While the veteran claims that this condition is related to 
service, he never stated he was actually treated for the 
condition in service, and service medical records show no 
evidence of, muchless treatment for any heart disorder.  His 
separation examination revealed a normal cardiovascular 
system.  The veteran filed his claim over 52 years after 
discharge.  This delay in asserting his claim constitutes 
negative evidence that weighs against the belated claim.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992).

The veteran testified that his initial treatment for heart 
disease was in the 1970s or 1980s more than 25 years after 
his discharge from service.  VA records show treatment for 
hypertension since 1979.  Notably, no medical professional 
has related hypertension to service.  




There is no evidence that any chronic disease such as 
cardiovascular disease to include hypertension was shown in 
service or during an applicable presumption period, clinical 
evidence of which was initially reported many years after 
service.  Nor is there medical evidence of a relationship 
between the veteran's post service diagnosed hypertension and 
coronary artery disease and service.  

The veteran's own opinions and statements linking his 
cardiovascular disease to service is not competent evidence 
in this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for heart disease.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for heart disease is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As reported earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCCA of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

This law also eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 229 F.3d 1369 (Fed. Cir. 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The record establishes that the veteran was engaged in combat 
with the enemy.  The veteran participated in the following 
battles: Normandy, Ardennes, Rhineland, Northern France, and 
Central Europe.  He received the following awards and 
campaigns: Purple Heart, European African Middle Eastern 
Service Medal with 1 Silver Star, American Service Medal, 
Good Conduct Medal, and World War II Victory Medal.

There is no actual documentation on file that the veteran was 
treated or diagnosed with frozen feet while in the service, 
however the veteran's account of frozen feet has been quite 
consistent.  In fact, his initial report of frozen feet in 
service was in 1948.  The record reflects diagnoses of 
history of frozen feet and neuropathy.  



The Board finds that the veteran's account of frozen feet 
during service is consistent with the circumstances of his 
service, as such service involved combat with the enemy in 
the European African Middle Eastern Theater.  

An examination could serve to determine whether the veteran 
has residuals of frozen feet to include neuropathy.  

In regard to the claim of entitlement to increased rating for 
anxiety reaction, the Board notes that the veteran has been 
service-connected for anxiety reaction since 1954.  However, 
a review of the most recent examination conducted in December 
1996 did not reveal anxiety reaction, rather a diagnosis of 
PTSD was provided. 

In light of the above findings, the Board is of the opinion 
that it is unclear as to the level of disability that can be 
attributed to the veteran's service-connected psychiatric 
disability no matter how diagnosed.  Based on the recent VA 
examination findings, it is not clear whether PTSD or anxiety 
reaction is the proper diagnostic classification for his 
psychiatric disability.

The Board finds a remand is required in order to obtain a 
current VA examination in order to determine the nature and 
extent of severity of the service-connected psychiatric 
disability which has been rated as anxiety reaction.  

Accordingly this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximates dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for frozen feet and his 
psychiatric disability.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A(b)(2).

3.  The veteran should be afforded a VA 
examination by an appropriate medical 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any frozen feet 
and/or neuropathy, which may be present. 



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that frozen feet residuals and/or 
neuropathy, if found on examination, 
is/are related to his active service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD/anxiety reaction.  

The claims file, a copy of the criteria 
for rating psychiatric disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD/anxiety reaction.  If there are 
other psychiatric disorders found, in 
addition to PTSD/anxiety reaction, the 
examiner should specify which symptoms 
are associated with each disorder(s). 

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
PTSD/anxiety reaction is or are found on 
examination, the examiner should offer an 
opinion as to whether any such 
disorder(s) is/are causally or 
etiologically related to PTSD/anxiety 
reaction, and, if not so related, whether 
the veteran's PTSD/anxiety reaction has 
any effect on the severity of any other 
psychiatric disorder(s).  Any necessary 
special studies, including psychological 
testing, should be accomplished.  

During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD/anxiety reaction.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD/anxiety reaction.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  




If the historical diagnosis of 
PTSD/anxiety reaction is changed 
following examination, the examiner 
should state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  The examiner 
must reconcile the previously provided 
diagnoses of anxiety reaction and PTSD.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should also review the claims file 
to ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development in 
addition to that specified above, the RO 
should readjudicate the claims of 
entitlement to service connection for 
residuals of frozen feet, and an 
evaluation in excess of 30 percent for 
PTSD/anxiety reaction.  As to an 
increased evaluation, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

